FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ASHLAND SCHOOL DISTRICT,                        No. 08-35937
                Plaintiff-Appellee,
               v.                                 D.C. No.
                                               1:07-cv-03012-PA
PARENTS OF STUDENT R.J.,
                                                   OPINION
             Defendant-Appellant.
                                          
         Appeal from the United States District Court
                  for the District of Oregon
          Owen M. Panner, District Judge, Presiding

                    Argued and Submitted
              October 8, 2009—Portland, Oregon

                     Filed December 7, 2009

   Before: Diarmuid F. O’Scannlain and N. Randy Smith,
   Circuit Judges, and Ronald M. Whyte,* District Judge.

                 Opinion by Judge O’Scannlain




  *The Honorable Ronald M. Whyte, United States District Judge for the
Northern District of California, sitting by designation.

                               15975
15978     ASHLAND SCHOOL v. PARENTS OF STUDENT R.J.
                          COUNSEL

Mary E. Broadhurst, of Eugene, Oregon, argued the cause for
the defendant-appellant and filed the briefs.

Nancy J. Hungerford, of the Hungerford Law Firm, LLP, Ore-
gon City, Oregon, argued the cause for the plaintiff-appellee
and filed the brief. Andrea L. Hungerford, of the Hungerford
Law Firm, LLP, was also on the brief.


                          OPINION

O’SCANNLAIN, Circuit Judge:

   We must decide whether the district court abused its discre-
tion by denying reimbursement for private-school tuition to
the parents of a student eligible for services under the Individ-
uals with Disabilities Education Act.

                                I

                               A

   R.J. was born in 1989 and adopted by her parents at the age
of four-and-a-half. As a second grader in Saginaw, Michigan,
R.J. was diagnosed with attention deficit hyperactivity disor-
der (“ADHD”).

   In 2001, R.J. and her parents moved to Ashland, Oregon,
where R.J. enrolled in the Ashland School District (“ASD”).
A school psychologist noted that R.J. had been diagnosed
with ADHD, and that she “appear[ed] to present a profile typ-
ical of a child with deficits in the control of attention.” After
concluding that R.J. was eligible for services under the Indi-
viduals with Disabilities Education Act (“IDEA”), 20 U.S.C.
§ 1400 et seq., ASD established an individualized education
program (“IEP”) for R.J. with her parents’ approval.
          ASHLAND SCHOOL v. PARENTS OF STUDENT R.J.       15979
   In 2003, R.J. repeated the eighth grade because her mother
believed she lacked the maturity for high school. In December
of that year, R.J.’s IEP team, which included her parents and
representatives from ASD, developed a new IEP. The new
IEP identified R.J.’s disability as ADHD, and noted that she
had “difficulty with distractibility in the classroom,” namely,
with “completing tasks, working independently, and organiz-
ing assignments.” It explained that although R.J. “receives
A’s and B’s when she completes her assignments and turns
them in on time,” she “consistently struggles to complete
many of her assignments and as a result earns C’s and D’s.”
To address R.J.’s needs, the new IEP called for specially
designed instruction and counseling support.

   R.J.’s IEP team met again in April 2004 to plan her transi-
tion to high school. R.J. entered the ninth grade the following
fall. As a freshman, she began meeting with a counselor at
school, with whom she discussed her parents’ divorce, which
had recently become final. She also began dating T., another
student at the high school, who allegedly forced her to have
sex with him. Around this time, R.J. started showing signs of
depression.

   In November 2004, R.J. was reevaluated by the school psy-
chologist, who concluded that while R.J. did have some “inat-
tentive behaviors,” ADHD was not having “a significant
impact . . . on [her] classroom performance.” At a meeting the
following month, R.J.’s IEP team decided to renew her exist-
ing IEP, with only minor changes. R.J. finished the fall
semester with one A, three B’s, and two D’s on her report
card.

   In January 2005, R.J. stayed late one night at the home of
a custodian who worked at the high school. After R.J.’s
mother complained to school officials, ASD reassigned the
custodian to the night shift and demanded that he have no fur-
ther contact with R.J. In the weeks that followed, R.J. told her
counselor that her parents were upset about the incident, and
15980    ASHLAND SCHOOL v. PARENTS OF STUDENT R.J.
another student saw R.J. harming herself by sticking safety
pins in her arm. A psychiatric nurse practitioner diagnosed
R.J. with adjustment disorder, and R.J.’s mother requested a
reevaluation of R.J.’s IEP.

   In February 2005, R.J.’s parents decided to keep R.J. at
home until they learned more about her mental condition.
ASD provided R.J. with home tutoring, and she continued to
meet weekly with her counselor. The counselor explored
R.J.’s urges to harm herself, and concluded that they were
triggered by her anger toward her ex-boyfriend and frustration
about her parents’ divorce. After a few weeks of home tutor-
ing, her mother determined that R.J. was ready to return to
school. By early March, R.J. was back at school half-time,
and by the end of the month, she was attending school again
full-time. R.J. finished her freshman year with two B’s and
three F’s.

   During the summer of 2005, R.J. snuck out of the house
several times to see male friends, including T. When school
resumed in the fall, she told her counselor that T. abused her
emotionally and physically. She also said that she was
attracted to the custodian at the school, and that her mother
feared she would move in with him as soon as she turned
eighteen.

   In late September 2005, R.J.’s mother advised ASD that
she was considering placing R.J. in a more restrictive pro-
gram. ASD agreed to hold a meeting about R.J.’s IEP in Octo-
ber. At the meeting, two of R.J.’s teachers reported on her
progress in class. Her English teacher said that R.J. had not
turned in all her assignments, but that she had earned “A’s
and an occasional B” on the ones she had completed. Her
social studies teacher described her participation in class as
“frequent and positive,” and said that her current grade was
a “solid” B.

  After the teachers spoke, R.J.’s mother expressed concern
about R.J.’s “emotional issues.” She said:
          ASHLAND SCHOOL v. PARENTS OF STUDENT R.J.        15981
    I just think that there are some serious emotional
    issues that are going on here that are affecting her
    interaction with peers and her interaction with par-
    ents and her interaction with teachers. Going behind
    people’s backs, not being trustworthy. Lying about
    things that are supposed to be done and not done or
    whatever. . . . She lies about things that have hap-
    pened to her and gets kids in trouble. . . . And I
    really am worried about her. She’s expressed some
    really risky, risky behaviors. Extremely risky behav-
    iors including the custodian.

Although R.J. insisted that she was “making better friends,”
her mother said that she did not “honestly believe” that R.J.
had “stopped seeing [T.] or stopped associating with [the cus-
todian].” According to her mother, R.J. was “defiant” at
home, and there would be “no option” but to “put her in a res-
idential facility” if such behavior continued.

   ASD’s director of student services attempted to respond to
R.J.’s mother’s concerns. “[W]hat I’m really hearing,” he
said, “is that classes are going well and [R.J. is] not getting
in to trouble during the school day. . . . Where [she is] getting
in trouble is when [she] sneak[s] out at night and make[s]
some poor choices.” Emphasizing that “by-and-large school is
successful,” he recommended that R.J.’s mother look into
“classes and resources . . . in the community in terms of learn-
ing how to really set limits at home.” At the end of the meet-
ing, the IEP team decided to keep R.J.’s existing IEP in place,
with a new behavior plan.

   In November 2005, R.J.’s mother learned that R.J. was still
sneaking out of the house to meet friends. Her mother sent her
to live with her father, and R.J. later told one of her teachers
that her mother was considering “sending her away” to a pri-
vate residential facility. The day after Thanksgiving, R.J.’s
mother formally notified ASD of her plans to remove R.J.
from public school in December and place her at Mount
15982     ASHLAND SCHOOL v. PARENTS OF STUDENT R.J.
Bachelor Academy, a private residential facility in central
Oregon.

   ASD held another IEP meeting on December 9, but R.J.’s
parents did not attend. Representatives from ASD “agreed
that overall [R.J.] was successful in her present placement and
did not need a special class or special school to address issues
of work completion, tardiness or trustworthy behavior.” In an
effort to accommodate the concerns of R.J.’s parents, ASD
revised R.J.’s IEP to provide for specially designed instruc-
tion on social communication.

   Notwithstanding the revised IEP, R.J.’s parents proceeded
to withdraw their daughter from ASD and enroll her at Mount
Bachelor, effective December 12. R.J. had a “difficult” time
at Mount Bachelor and was “dropped a graduating peer
group” for falling behind in her classes. In August 2006, she
was expelled for having sex with another student. According
to her exit summary, “[R.J.] left [Mount Bachelor] with very
similar behaviors as she enrolled.”

  Thereafter, R.J’s parents enrolled R.J. at Copper Canyon
Academy, a “more restrictive, clinical, all girls” private resi-
dential facility in Arizona operated by the same company in
charge of Mount Bachelor. At Copper Canyon, R.J.’s treat-
ment plan included individual and group psychotherapy to
address matters such as her low self-esteem, her sexual “act-
ing out,” and her relationships with family members.

                               B

   R.J.’s parents sought reimbursement for private-school
tuition on the ground that ASD failed to give R.J. a “free
appropriate public education” (“FAPE”), as required by the
IDEA, 20 U.S.C. § 1412(a)(1)(A). In May 2006, they
requested an impartial due process hearing conducted by the
Oregon Superintendent of Public Instruction.
          ASHLAND SCHOOL v. PARENTS OF STUDENT R.J.        15983
   In December 2006, a state hearing officer granted R.J.’s
parents partial reimbursement. The hearing officer determined
that ASD violated various procedural requirements of the
IDEA between 2003 and 2005, and therefore failed to make
a FAPE available to R.J. Even so, the hearing officer rea-
soned, R.J.’s parents were entitled to tuition reimbursement
only if R.J.’s private-school placement was appropriate.
According to the hearing officer, Copper Canyon was an
appropriate placement, but Mount Bachelor was not. The
hearing officer thus granted R.J.’s parents reimbursement
under the IDEA only for tuition at Copper Canyon.

   ASD brought an action in federal district court under 20
U.S.C. § 1415(i)(2), seeking review of the state hearing offi-
cer’s decision. Reviewing the decision de novo, while giving
the hearing officer’s determinations “due weight,” the district
court rejected the conclusion that ASD failed to provide R.J.
a FAPE. The court also rejected the conclusion that Copper
Canyon was an appropriate private-school placement for R.J.
In the court’s view, placement in a residential facility was not
“necessary to meet R.J.’s educational needs.” “Rather,” the
court determined, “her placement stemmed from issues apart
from the learning process, which manifested themselves away
from school grounds.” The court found that R.J. did not
require a residential placement “for any educational reason.”
Accordingly, the court held that R.J.’s parents were not enti-
tled to reimbursement under the IDEA for private-school
tuition at Copper Canyon. R.J.’s parents appeal.

                                II

   R.J.’s parents contend that the district court applied the
wrong standard of review to the state hearing officer’s deci-
sion. They argue that the district court should have reviewed
the hearing officer’s findings of fact for clear error, and his
grant of reimbursement for abuse of discretion. We disagree.

  [1] In any action brought under 20 U.S.C. § 1415(i)(2), the
court “(i) shall receive the records of the [state] administrative
15984     ASHLAND SCHOOL v. PARENTS OF STUDENT R.J.
proceedings; (ii) shall hear additional evidence at the request
of a party; and (iii) basing its decision on the preponderance
of the evidence, shall grant such relief as the court determines
is appropriate.” 20 U.S.C. § 1415(i)(2)(C). We have construed
section 1415(i)(2)(C) as calling for de novo review of the
state hearing officer’s findings and conclusions. Seattle Sch.
Dist., No. 1 v. B.S., 82 F.3d 1493, 1499 (9th Cir. 1996). At the
same time, section 1415(i)(2)(C)’s mandate that “the review-
ing court ‘receive the records of the [state] administrative pro-
ceedings’ carries with it the implied requirement that due
weight shall be given to these proceedings.” Bd. of Educ. v.
Rowley, 458 U.S. 176, 206 (1982); see B.S., 82 F.3d at 1499.
Thus, the court “must give deference to the state hearing offi-
cer’s findings, particularly when . . . they are thorough and
careful,” B.S., 82 F.3d at 1499, and avoid “substitut[ing] [its]
own notions of sound educational policy for those of the
school authorities which [it] review[s],” Union Sch. Dist. v.
Smith, 15 F.3d 1519, 1524 (9th Cir. 1994) (internal quotation
marks omitted). In the end, however, the court is free to deter-
mine independently how much weight to give the state hear-
ing officer’s determinations. See County of San Diego v. Cal.
Special Educ. Hearing Office, 93 F.3d 1458, 1466 (9th Cir.
1996); Ash v. Lake Oswego Sch. Dist., No. 7J, 980 F.2d 585,
587-88 (9th Cir. 1992).

   [2] Here, the district court reviewed the state hearing offi-
cer’s decision de novo, while giving his determinations “due
weight.” We are satisfied that the district court applied the
proper standard of review. Contrary to the assertion of R.J.’s
parents, the district court was not required to review the hear-
ing officer’s findings only for clear error and his grant of
reimbursement only for abuse of discretion.

                               III

  [3] R.J.’s parents also challenge the district court’s denial
of reimbursement for private-school tuition at Copper Can-
yon. The IDEA authorizes the court to “grant such relief as
           ASHLAND SCHOOL v. PARENTS OF STUDENT R.J.           15985
[it] determines is appropriate.” 20 U.S.C. § 1415(i)(2)(C)(iii).
Although “[t]he ordinary meaning of these words confers
broad discretion on the court,” Sch. Comm. of Burlington v.
Dep’t of Educ., 471 U.S. 359, 369 (1985), the circumstances
in which parents may be reimbursed for private-school tuition
are limited. In Burlington, id., the Supreme Court “held that
courts may grant reimbursement under § 1415(i)(2)(C)(iii)
only when a school district fails to provide a FAPE and the
private-school placement is appropriate.” Forest Grove Sch.
Dist. v. T.A., 129 S. Ct. 2484, 2493 n.9 (2009); see also Flor-
ence County Sch. Dist. Four v. Carter ex rel. Carter, 510 U.S.
7, 12-13, 15 (1993). “The latter requirement is essential to
ensuring that reimbursement awards are granted only when
such relief furthers the purposes of the Act.” T.A., 129 S. Ct.
at 2493 n.9.

   [4] Where, as here, the private-school placement is a resi-
dential facility, the placement is appropriate only if it is
“ ‘necessary to provide special education and related ser-
vices.’ ” B.S., 82 F.3d at 1500 (quoting 34 C.F.R. § 300.302
(1996) (since recodified at 34 C.F.R. § 300.104 (2009))). The
requirement that the residential placement be necessary fur-
thers the IDEA’s purposes of assuring that “children with dis-
abilities, including children in . . . private institutions . . ., are
educated with children who are not disabled,” and that “sepa-
rate schooling . . . occurs only when the nature or severity of
the disability of a child is such that education in regular
classes with the use of supplementary aids and services can-
not be achieved satisfactorily.” 20 U.S.C. § 1412(a)(5)(A).
Whether a residential placement is necessary to provide spe-
cial education and related services—that is, whether the “stu-
dent is incapable of deriving educational benefit outside of a
residential placement”—is ultimately a question of fact,
which we review for clear error. B.S., 82 F.3d at 1499.

  R.J.’s parents challenge the district court’s finding that
R.J.’s placement at Copper Canyon was not necessary on two
grounds. First, they contend that the district court committed
15986     ASHLAND SCHOOL v. PARENTS OF STUDENT R.J.
an error of law by interpreting “special education” and “re-
lated services” too narrowly under the IDEA. According to
R.J.’s parents, this error prevented the district court from
appreciating the full extent of R.J.’s needs and thus the neces-
sity of a residential placement. Reviewing the district court’s
interpretation of the IDEA de novo, we reject the parents’
contention.

   [5] Under the IDEA, “special education” means “specially
designed instruction . . . to meet the unique needs of a child
with a disability.” 20 U.S.C. § 1401(29) (emphasis added).
“Related services” means “transportation, and such develop-
mental, corrective, and other supportive services . . . as may
be required to assist a child with a disability to benefit from
special education.” Id. § 1401(26) (emphasis added). Given
these statutory definitions, the district court properly focused
on whether “placement in a residential facility was necessary
to meet R.J.’s educational needs.” As we explained in Clovis
Unified School District v. California Office of Administrative
Hearings, 903 F.2d 635 (9th Cir. 1990), “our analysis must
focus on whether [the residential] placement may be consid-
ered necessary for educational purposes.” Id. at 643 (empha-
sis added). If “the placement is a response to medical, social,
or emotional problems . . . quite apart from the learning pro-
cess,” then it cannot be considered necessary under the IDEA.
Id. The district court did not err by undertaking such analysis.

   [6] Second, R.J.’s parents argue that the district court
clearly erred in finding that R.J.’s placement at Copper Can-
yon was not necessary to provide special education and
related services. Substantial evidence, however, supports the
district court’s finding that R.J. did not require a residential
placement “for any educational reason.” Although R.J.’s
teachers reported that she had difficulty turning in assign-
ments on time, the record shows that she earned good grades
when she managed to complete her work. The record also
shows that it was R.J.’s “risky behaviors” outside of school
that prompted her parents to enroll her first at Mount Bachelor
          ASHLAND SCHOOL v. PARENTS OF STUDENT R.J.          15987
and then at Copper Canyon. The concerns expressed by R.J.’s
mother at the October 2005 IEP meeting, for example,
revolved almost entirely around R.J.’s “defiant” behavior at
home, including her dishonesty about her relationships with
T. and the custodian. Moreover, her parents’ decision to place
her at a residential facility was precipitated by their discovery
that she was still sneaking out of the house to see friends.
Thus, despite testimony by representatives from Copper Can-
yon that R.J. was incapable of succeeding academically out-
side of the residential facility, the district court did not clearly
err in finding that R.J.’s placement there “stemmed from
issues apart from the learning process, which manifested
themselves away from school grounds.”

   County of San Diego v. California Special Education Hear-
ing Office, 93 F.3d 1458 (9th Cir. 1996), is not to the con-
trary. The student in that case was “hospitalized . . . for
violent outbursts related to preparing a school science report,”
id. at 1462, and “was assigned little or no homework because
it was regarded as too stressful for her,” id. at 1463. Noting
that the student’s “primary problems [were] educationally
related,” we affirmed the district court’s finding that a resi-
dential placement was necessary. Id. at 1468. Here, by con-
trast, the district court found that “R.J. was not disruptive in
class. She was well regarded by her teachers, able to learn in
regular classes, and capable of benefitting from the education
provided to her by the school. It was mostly her behavior
away from school that was at issue.” Substantial evidence
supports these findings, which establish that R.J.’s primary
problems were not educationally related.

   [7] We therefore conclude that the district court did not
clearly err in finding that R.J.’s residential placement at Cop-
per Canyon was not necessary to provide special education
and related services. Because “courts may grant reimburse-
ment under § 1415(i)(2)(C)(iii) only when . . . the private-
school placement is appropriate,” T.A., 129 S. Ct. at 2493 n.9,
15988       ASHLAND SCHOOL v. PARENTS OF STUDENT R.J.
the district court did not abuse its discretion in denying R.J.’s
parents reimbursement for tuition at Copper Canyon.1

                                    IV

   For these reasons, the judgment of the district court is

   AFFIRMED.




  1
   Because we affirm the district court’s determination that R.J.’s private-
school placement was not appropriate, we need not decide whether ASD
provided R.J. a FAPE.